¶24 Sanders, J.
(concurring) —I concur in the majority’s result, but not much else. We should no longer countenance the “easily accessible/readily available/nexus” framework for determining when a person is “armed” in order to enhance his or her sentence. The framework does not comport with the plain meaning of “armed,” and as recent cases have aptly demonstrated, it provides little guidance to trial courts in the application. Given the constitutional impacts of this framework, as demonstrated in State v. Schelin, 147 Wn.2d 562, 587-98, 55 P.3d 632 (2002) (opinion of Sanders, J.), we cannot be sanguine about a system that rests the denial of constitutional rights on the mere subjective impressions of one, two, or five judges. The lack of definitional guidance combined with the absence of limiting principles compels reexamination of the “easily accessible/ readily available/nexus” doctrine.
¶25 First, a bit of history. When the Court of Appeals first adopted the “readily available/easily accessible” definition of “armed” it did so with little analysis. See State v. Sabala, 44 Wn. App. 444, 447-48, 723 P.2d 5 (1986). We turned to “[o]ther jurisdictions” for this definition, without analyzing whether their laws were similar to Washington’s, whether those jurisdictions’ state constitutions contained comparable protection of the right to keep and bear arms, or whether those jurisdictions had analyzed the plain meaning of the term. Id. at 448. The Court of Appeals chose to rely on other jurisdictions in spite of the fact that it quoted *145State v. Hauck,4 which in turn quoted the 1976 edition of Webster’s Third New International Dictionary definition of “armed.”5
¶26 Even 10 years before Sabala it was common for this court to emphasize that in absence of ambiguity, the plain meaning of statutory terms controls, and we turn to the dictionary to find that meaning:
Words in a statute should be given their ordinary meaning absent ambiguity and/or a statutory definition. ... In so doing, we frequently resort to dictionaries to ascertain the common meaning of statutory language.
Garrison v. Wash. State Nursing Bd., 87 Wn.2d 195, 196, 550 P.2d 7 (1976) (citations omitted).
¶27 The Sabala court should have turned to the dictionary definition it quoted to discern the meaning of “armed” rather than resorting to the opinions of courts from other states.
¶28 That definition is virtually identical with the current Webster’s definition. Webster’s Third New International Dictionary defines “armed” as “furnished with weapons of offense or defense: FORTIFIED, EQUIPPED.” Webster’s Third New International Dictionary 119 (2002). “Furnished” is defined as “to provide or supply . . . : EQUIP.” Id. at 923. “Equip” is defined as “to supply with material resources.” Id. at 768. “Fortify” is defined as “to equip and supply.” Id. at 895. Therefore, to be “armed” one must be equipped or furnished with a weapon. These definitions clearly require actual possession, rather than constructive possession.
¶29 This should have been the end of it. But in State v. Valdobinos, 122 Wn.2d 270, 858 P.2d 199 (1993), this court — with no analysis — adopted the Sabala definition. Id. at 282. But we took only the “easily accessible” and “readily *146available” portions, leaving it until State v. Schelin, 147 Wn.2d 562, 55 P.3d 632 (2002) to reintroduce the offhand “nexus” language from Sabala. And we used the term not as a descriptor, as in Sabala,6 but as a legal requirement.7 See Schelin, 147 Wn.2d at 570.
¶30 The concluding sentence of Justice Faith Ireland’s opinion in Schelin specifically added the nexus requirement to the definition of “armed”:
A defendant is “armed” when he or she is within proximity of an easily and readily available deadly weapon for offensive or defensive purposes and when a nexus is established between the defendant, the weapon, and the crime.
Schelin, 147 Wn.2d at 575-76 (emphasis added).
¶31 While all nine justices in Schelin accepted that mere constructive possession is insufficient to support a firearms enhancement and that the State must also establish a nexus between the defendant, the weapon, and the crime, we have not further defined the nexus requirement or elaborated exactly what makes a nexus. Instead, we have defined the term “nexus” by what it is not.
¶32 “[T]he mere presence of a deadly weapon at the crime scene is insufficient to show that the defendant is ‘armed.’ ” State v. Willis, 153 Wn.2d 366, 371-72, 103 P.3d 1213 (2005); see also Schelin, 147 Wn.2d at 570. “[M]ere constructive possession is insufficient to prove a defendant is ‘ “armed” with a deadly weapon ....’” Id. at 567 (quoting former RCW 9.94A.125 (1983)). These statements are the extent of our definition to this point.
f 33 The majority combines these precepts, stating “mere proximity or mere constructive possession is insufficient to establish that a defendant was armed at the time the crime was committed.” Majority at 138. The majority goes on to *147state the requirement that a weapon must be easily accessible and readily available for either offensive or defensive use “means that where the weapon is not actually used in the commission of the crime, it must be there to be used” and “the weapon must be easy to get to for use against another person.” Majority at 138, 139. I have a hard time seeing how this clarifies the “easily accessible/readily available” portion of the framework. One presumes that a nearby weapon is usually kept near for a purpose, and the purpose of a weapon is to be “used” either to fire bullets or shot, to cut someone or something, or to bash someone or something. Unless it has been converted into a planter and has a rose sticking out the barrel, it is highly unlikely that any gun will be available other than for “use.”8
f 34 The majority goes on to catalog possible uses before turning to the “nexus” half of the test.9 After quoting Schelin for the claim that the nexus requirement “serves to place ‘parameters ... on the determination of when a de*148fendant is armed,’ ” majority at 140 (quoting Schelin, 147 Wn.2d at 568), the majority fails to demonstrate how the nexus requirement fulfills this goal.
¶35 The majority explains: “First, there must be a nexus between the defendant and the weapon.” Majority at 141. But the majority’s attempt to illuminate this “nexus” through the facts of Valdobinos and Schelin ends up turning on proximity, even though the majority has already stated that “mere proximity” is insufficient to establish that the defendant was armed. Majority at 138.10
¶36 The majority also states, “There must also be a nexus between the weapon and the crime. The mere presence of a weapon at the crime scene may be insufficient.” Majority at 142 (emphasis added). Other than quoting an *149admonition from Schelin to look at the facts, the majority does not explicate this requirement at all.
¶37 The total substance of the “nexus” requirement enunciated by the majority is that there must be one.11 Unfortunately, the “nexus” bears more than a passing resemblance to Justice Potter Stewart’s famed description of hard-core pornography: “I know it when I see it.”12
¶38 Indeed, the majority concludes its discussion by focusing on the facts of the case. I concur in the majority’s view that, regardless of what a nexus is, there isn’t one here. But the facts of this case, when contrasted with those of Willis, amply demonstrate the lack of any guiding principles except an ever-changing majority’s subjective views.
¶39 In Samuel Gurske’s case, the pistol was in a backpack behind the driver’s seat. But, as the majority notes, the State argued “that the trier of fact could infer that Gurske could reach over or around the driver’s seat and *150obtain the weapon.” Majority at 143.1 have a very difficult time discerning a distinction with a difference between these facts and Willis, where the weapon was located under the backseat of a car with four people seated inside, yet was held to be easily accessible and readily available to the driver of the vehicle. Is it harder to reach into a backpack behind one’s seat or past the legs of passengers to grab a weapon under the backseat? And should constitutional rights turn on these minute distinctions?
¶40 “[A]y, there’s the rub.”13 In Schelin, four judges stated that “[requiring a nexus between the defendant, the crime, and the weapon protects against violation of the right to bear arms.” Schelin, 147 Wn.2d at 575 (opinion of Ireland, J.). But this was a mere plurality. I stated that allowing the imposition of a firearms sentence enhancement for other than use of the “firearm to aid the commission of the crime charged” violated the state constitution. Id. at 595 (opinion of Sanders, J.).
¶41 This court has not yet resolved whether the state constitution requires more than a nebulous “nexus” to infringe on the specific constitutional right to keep and bear arms.14 Allowing innumerable factual distinctions that make no difference to control the exercise of a constitutional right that is absolute within its scope, leaves our citizenry blowing in the proverbial wind, unable to discern whether their constitutionally protected acts will be recognized by the courts.
¶42 In Sabala and Valdobinos Washington’s courts mistakenly threw the switch that sent us down the wrong track by adopting — with no analysis — a definition of “armed” concocted by other jurisdictions. We should return to the appropriate “plain language” analysis and define “armed” according to the dictionary. Under this definition one must actually possess a weapon in order to be armed. Further, in *151the absence of this commonsense correction, I continue to adhere to the position I stated in Schelin that even under our prior case law constructive possession of a firearm is never sufficient as a matter of law, to prove that one is “armed” under RCW 9.94A.602, and any firearm sentence enhancement based on constructive possession, rather than actual possession, may infringe on the right to keep and bear arms under article I, section 24 of the Washington Constitution. See Schelin, 147 Wn.2d at 587-93 (Sanders, J., dissenting).
¶43 In the present case there was no allegation that Samuel Gurske actually possessed a firearm during the course of his offense, and thus I concur in the result reached by the majority.
J.M. Johnson, J., concurs with Sanders, J.

 33 Wn. App. 75, 651 P.2d 1092 (1982).


 “Under Webster’s Third New International Dictionary 119 (1976), ‘armed’ means ‘furnished with weapons of offense or defense: fortified, equipped ... furnished with something that provides security, strength, or efficacy.’ ” Sabala, 44 Wn. App. at 447 (quoting Hauck, 33 Wn. App. at 77).


 44 Wn. App. at 449.


 Schelin adopted the requirement from the Court of Appeals in State v. Johnson, 94 Wn. App. 882, 974 P.2d 855 (1999), which in turn relied on another Court of Appeals opinion, State v. Mills, 80 Wn. App. 231, 907 P.2d 316 (1995). Yet Mills again used the term “nexus” as a description of evidence, rather than as a legal requirement. Id. at 236.


 Further, as noted in State v. Taylor, 74 Wn. App. 111, 125, 872 P.2d 53 (1994), a deadly weapon need not be loaded (and thus, “usable”). Although under the definition included in RCW 9.94A.602, a nonfunctional gun might not be a deadly weapon: “For purposes of this section, a deadly weapon is an implement or instrument which has the capacity to inflict death and from the manner in which it is used, is likely to produce or may easily and readily produce death.” RCW 9.94A.602. But our Court of Appeals has opined that a “malfunctioning” gun can still support a deadly weapon enhancement, State v. Faust, 93 Wn. App. 373, 381, 967 P.2d 1284 (1998), and that a disassembled gun is still a “firearm” under RCW 9.41.010(1), State v. Padilla, 95 Wn. App. 531, 978 P.2d 1113 (1999). Though this definition may not be directly applicable to RCW 9.94A.602, that statute goes on to state that “[t]he following instruments are included in the term deadly weapon:... pistol, revolver, or any other firearm.” Although I have not supported the practice, we have looked to related statutes to supply meaning. Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 43 P.3d 4 (2002); see also State v. Robinson, 153 Wn.2d 689, 700, 107 P.3d 90 (2005) (Sanders, J., dissenting).


 Even the majority’s cataloging of potential “uses” of a weapon contains broad dicta likely to be misconstrued. The majority states: “The use may be for either offensive or defensive purposes, whether to facilitate the commission of the crime, escape from the scene of the crime, protect contraband or the like, or prevent investigation, discovery, or apprehension by the police.” Majority at 139 (emphasis omitted). A weapon may certainly be used for these pursuits, but that does not make one “armed” in the commission of a specific crime. Being armed to “protect contraband,” such as stolen property, months after the property was stolen does not make one armed when one committed the theft. The majoritys broad description cannot supplant the elements of specific crimes and cannot “extend” such crimes indefinitely past clear endpoints dictated by the legislature.


 The majority also examines several Court of Appeals cases. Majority at 141-42. I reviewed the development of the doctrine through these same cases in my opinion in Schelin, 147 Wn.2d at 582-86 (opinion of Sanders, J.), but worth noting is that the majority’s analysis of several of these cases still devolves to proximity. In discussing State v. Mills, 80 Wn. App. 231, 907 P.2d 316 (1995), the majority notes, “[Tjhere was no physical proximity to the weapon at a time when availability . .. was critical.” Majority at 141. In discussing Sabala, the majority focused on the weapon being under the driver’s seat, i.e., close (within easy reach) to the driver. Majority at 142.
It is interesting that in discussing State v. Johnson, 94 Wn. App. 882, 974 P.2d 855 (1999), the majority states, “although there was physical proximity — at least as much as in Schelin — there was no evidence from which the trier of fact could infer that the weapon was easily accessible and readily available for use for either offensive or defensive purposes and there was insufficient nexus between the defendant and the weapon.” Majority at 142. The Johnson court focused on the fact that the defendant was in handcuffs when the officers found the gun. Johnson, 94 Wn. App. at 894. However, Johnson was charged and convicted of the continuing crime of possession with intent to deliver, and the Johnson court never explained why the appropriate time frame for being constructively “armed” was the moment after the defendant had been placed in handcuffs. This seems particularly incongruous when compared with Schelin, where the defendant had also already been placed in handcuffs when the weapon was discovered, and the weapon was actually farther away from the defendant (6 to 10 feet) than the weapon in Johnson (5 to 6 feet). The weapon on Schelin was hung from a nail on a wall. The weapon in Johnson was in an unlocked cabinet under a coffee table. Where is the distinction that makes a difference to conclude one was armed and the other not? Does the existence of an unlocked cabinet door protect one’s constitutional right to bear arms? How does the unlocked cabinet door compare with the extra one to four feet an accused must travel to reach his weapon? These microdistinctions, based on no principle a citizen can discern in advance, demonstrate the bankruptcy of the easily accessible/readily available/nexus framework.


 My own summary of the case law in Schelin also demonstrates that we have defined the requirements for being armed more by what does not meet the requirements than what does:
In sum, this line of precedent establishes the following: First, constructive possession of a firearm is insufficient to support a deadly weapons sentence enhancement. Second, a defendant’s potential to use a firearm in connection with a criminal enterprise is also not enough to apply former ROW 9.94A.125. Third, merely establishing a firearm was present on premises where an ongoing crime was committed is insufficient as a matter of law to justify enhancing a sentence for the substantive crime. And finally, the State must affirmatively prove beyond a reasonable doubt a nexus between the defendant, the crime, and the weapon.
Schelin, 147 Wn.2d at 586 (opinion of Sanders, J.) (citations omitted).
Further, the value of this “nexus” requirement, when after Willis a jury need not be instructed that it must find a nexus, is ephemeral. If a jury need not be instructed as to the nexus requirement, they can find that a defendant was “armed” solely on the basis of finding that a weapon was “easily accessible” and “readily available” — in other words, nearby and apparently not locked up (unless one happens to be in handcuffs — sometimes). As I indicated in Willis, 153 Wn.2d at 375-78 (Sanders, J., dissenting), such instruction allows juries to find a defendant “armed” on the basis of “mere proximity.” This lack of instruction leads our courts to resolve voluminous sufficiency-of-the-evidence challenges when a jury follows instructions and finds a weapon available and accessible, but appellate courts end up deciding in each case on the issue of whether there was a “nexus.”


 Jacobellis v. Ohio, 378 U.S. 184, 197, 84 S. Ct. 1676, 1683, 12 L. Ed. 2d 793 (1964) (Stewart, J., concurring).


 William Shakespeaee, Hamlet, act 3, sc. 1.


 “The right of the individual citizen to bear arms in defense of himself, or the state, shall not be impaired . . . .” Const, art. I, § 24.